Citation Nr: 1107663	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-47 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to February 9, 2005, 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an initial rating in excess of 50 percent for 
PTSD.

3.  Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to 
October 1968.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansans.

In May 2010 the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  This case was 
held open for 60 days in order to allow the Veteran adequate 
opportunity to submit additional information (May 2010 Board 
hearing transcript, page 2).  Such evidence pertinent to the 
matters on appeal was received in June 2010, and the Veteran has 
waived initial RO consideration of this evidence.

The issues of entitlement to an initial rating in excess of 50 
percent for PTSD and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A document (VA Form 21-4142) dated October 11, 2004 may be 
reasonably construed as an informal application to reopen a claim 
of service connection for PSTD.




CONCLUSION OF LAW

The criteria for an effective date of October 11, 2004 for the 
award of service connection for PTSD have been met.  38 U.S.C.A. 
§ 5110, 5107(b) (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
As previously defined by the courts, those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
Upon receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is required to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.

As the November 2008 Board decision granted service connection 
for PTSD, such claim is now substantiated.  As such, the filing 
of a notice of disagreement as to the effective date assigned 
does not trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's 
appeal as to the effective date assigned triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory 
duties under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the Veteran of what is necessary to obtain the 
maximum benefits allowed by the evidence and the law.  The Board 
observes that a November 2009 statement of the case (SOC) set 
forth the relevant law and regulations for consideration in 
assigning effective dates in this case.

Duty to Assist

The Veteran's service treatment records are associated with the 
claims file, as are VA and private medical records.  The Board 
finds that the Veteran's Social Security Administration (SSA) 
records are not pertinent to the PTSD earlier effective date 
issue.  In this regard, the Board notes that the Veteran has 
based his earlier effective date claim on an October 2004 
document, and has not asserted that the SSA records were in any 
way relevant to this issue.  The Veteran has not referenced any 
other pertinent, obtainable evidence that remains outstanding.  
VA's duties to notify and assist are met.  Accordingly, the Board 
will address the merits of the claim.



Applicable Law

Except as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be on the date 
of receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 
3.400(b)(2).

A May 15, 2003 rating decision denied, in pertinent part, service 
connection for PTSD.  The Veteran did not appeal the May 2003 
rating decision, and it became final.

On February 9, 2005, the RO received the Veteran's formal claim 
(VA Form 21-526) seeking to reopen his claim for service 
connection for PTSD.  A November 2008 Board decision granted 
service connection for PTSD, and a January 2009 rating decision 
(in effectuating the November 2008 Board decision) established a 
February 9, 2005 effective date for the Veteran's grant of 
service connection for PTSD.  

The Board must consider whether any evidence of record dated from 
May 15, 2003 and prior to February 9, 2005, could serve as an 
informal claim in order to entitle the Veteran to an earlier 
effective date.  In this regard, any communication or action, 
indicating an intent to apply for one or more benefits under the 
laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some person 
acting as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must identify 
the benefit sought.  38 C.F.R. § 3.155.

At his May 2010 Board hearing (May 2010 Board hearing transcript, 
pages 15-16) the Veteran essentially asserted that an October 
2004 document should be received as an informal claim to reopen 
his claim of service connection for PSTD.

The Board preliminarily observes that the October 2004 VA Form 
21-4142 can not serve as a notice of disagreement to the May 2003 
rating decision, as notice of the May 2003 rating decision was 
given in July 2003, and the October 2004 document was not 
received within one year of that time period.  The Board also 
notes that the October 2004 VA Form 21-4142, while dated October 
11, 2004, does not contain a date of receipt by VA.  The document 
is stapled to the Veteran's formal application to reopen a claim 
of service connection for PSTD, dated October 12, 2004, and date-
stamped as received on February 9, 2005.  However, the record 
does not contain any indication as to how the documents became 
stapled together, or by whom.  As the evidence of record is in 
equipoise in this regard, and with resolution of doubt in the 
Veteran's favor, the Board does not find such stapling to be 
dispositive of the appeal.  As such, based on the Veteran's sworn 
hearing testimony, and circumstances such as the chronological 
order of the documents in the Veteran's claims file, the Board 
will resolve doubt in the Veteran's favor and consider the 
October 11, 2004 VA Form 21-4142 to have been received by VA on 
the date it was signed.

The Board finds that the VA Form 21-4142 dated October 11, 2004 
may be construed as an informal application to reopen a claim of 
service connection for PSTD.  While the October 11, 2004 document 
was submitted for the purpose of serving as a witness statement 
from the Veteran's wife, the Veteran signed the document, and it 
is clear that it was submitted for the overall purpose of 
pursuing a claim for PTSD.

The Board notes that a Report of Contact of record, dated July 
22, 2003, indicates that the Veteran contacted VA by telephone on 
that date, and gave permission to a VA employee to speak to his 
spouse.  It was reported that the spouse inquired as to the 
status of the rating decision.  The VA employee noted that the 
May 2003 rating decision notice letter included reference to the 
PTSD claim.  As the July 22, 2003 Report of Contact predates the 
July 30, 2003 notice of the May 2003 rating decision denial of 
service connection for PTSD, it may not serve as a notice of 
disagreement to that rating decision.  38 C.F.R. §§ 20.201, 
20.302 (2010).

As such, an effective date of October 11, 2004, and no earlier, 
for the award of service connection for PTSD is warranted.


ORDER

An effective date of October 11, 2004 for the award of service 
connection for PTSD is granted, subject to the statutes and 
regulations governing the payment of monetary benefits.


REMAND

Entitlement to an earlier effective date of October 11, 2004 for 
the award of service connection for PTSD was granted in the above 
Board decision.  The RO must be afforded the opportunity to 
assign an initial disability rating, or staged ratings, for the 
service-connected PTSD effective from October 11, 2004, prior to 
appellate consideration of the matter.  

The Veteran has indicated (May 2010 Board hearing transcript, 
pages 9-10) that he is in receipt of Social Security 
Administration (SSA) disability benefits based, at least in part, 
on PTSD.  The SSA records are relevant to the PTSD increased 
initial rating issue, and VA has a duty to obtain Social Security 
Administration records when they may be relevant.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  An attempt should be 
made to obtain these records.

The Board also observes that the Veteran has not undergone a 
comprehensive VA PTSD examination since his grant of service 
connection for PTSD, and the Veteran has asserted (May 2010 Board 
hearing transcript, page 8) that his PTSD has worsened since his 
last VA PTSD examination.  As such, the Board finds that the 
Veteran should be afforded a VA examination to rate his service-
connected PTSD.  VAOPGCPREC 11-95 (April 7, 1995).

The Board notes that a claim for entitlement to a total rating 
based on individual unemployability due to service-connected 
disability (TDIU) is part of an increased rating issue when such 
claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  The Board observes that at the May 2010 Board 
hearing (May 2010 Board hearing transcript, pages 9-10) the 
Veteran attributed his unemployability, at least in part, to his 
service-connected PTSD.  Such issue has not been adjudicated by 
the AOJ, nor developed for appellate consideration at this time.  
As such, it must be adjudicated by the AOJ prior to appellate 
consideration.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Issue VCAA notice relative to the 
issue of entitlement to a TDIU.

2.  The AOJ should contact the Social 
Security Administration (SSA) and request 
a copy of the Veteran's SSA records, 
including the medical records upon which 
such decision was based.

3.  The Veteran should be afforded a VA 
examination to determine the nature and 
severity of his service-connected PTSD.  
The claims file must be made available to 
the examiner for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner is 
requested to provide an opinion as to 
whether the Veteran is precluded from 
substantially gainful employment, 
consistent with his education and 
occupational experience, as a result of 
his service-connected PTSD.

4.  The AOJ should then, based on all 
evidence of record, including the evidence 
received in June 2010, readjudicate the 
issue of entitlement to an initial rating 
in excess of 50 percent for PTSD.  Based 
on the actions taken in this Board 
decision, the AOJ must rate the Veteran's 
PTSD, effective from October 11, 2004.  If 
the benefit sought is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the Veteran and his representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

5.  The AOJ should adjudicate the issue of 
entitlement to a total rating based on 
individual unemployability due to service-
connected disability.  Notice of the 
determination and the Veteran's appellate 
rights should be provided to the Veteran 
and his representative.  Only if an appeal 
is completed as to this matter should the 
issue be returned to the Board for 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


